DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: logic circuitry to detect… in claims 1 and 20.                                                            
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 18-20 recite “computer-readable media.” Applicant has provided antecedent basis for the claim terminology. However, applicant fails to limit which forms the claimed media may take, “computer-readable media” would cover non-transitory embodiments such as carrier signal, radio wave, and transmission media.
Applicant is encouraged to replace “computer-readable media” with -- non-transitory computer-readable media --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bajic et al. (hereinafter Bajic1) (US 20070206018 A1).
As to claim 1, Bajic teaches an apparatus comprising: 

memory, coupled to the logic circuitry, to store information corresponding to the plurality of workload blocks [0068: “IDLE _COUNT is further to provided to filter 64”], 
wherein a Dynamic Voltage Frequency Scaling (DVFS) sampling window of a processor is to be modified based at least in part on analysis of the stored information [“0068: “Filter 64 operates as a filter in a control loop and conditions current and previous values of the error between DESIRED-IDLE_COUNT and IDLE_COUNT to calculate control outputs provided to PLL calculation block 66…SCLK and optionally Vcc and Vbb are adjusted, if required, to maintain IDLE_COUNT within a desired range.”]
As to claim 2, Bajic teaches wherein the analysis is to determine a block repeating interval for each of the plurality of workload blocks based on a summation of idle times of a workload block and an active time of the workload block [0067: “controller receives a signal indicative of the activity (or inactivity) of graphics processor…This signal also signals that a new frame should be rendered…controller 60 is able to calculate the percentage of each frame interval (IDLE_COUNT“] [“0068: “Filter operates as a filter in a control loop and conditions current and previous values of the error between DESIRED-IDLE_COUNT and IDLE_COUNT to calculate control outputs provided to PLL calculation block 66, Vcc parameter calculation/adjustment block 68, and Vbb
As to claim 3, Bajic teaches wherein each of the plurality of workload blocks comprises one or more graphics operations [0067: “controller receives a signal indicative of the activity (or inactivity) of graphics processor…This signal also signals that a new frame should be rendered”].
As to claim 4, Bajic teaches wherein the one or more graphics operations of each block of the plurality of workload blocks are to be separated by an idle time [0067: “controller receives a signal indicative of the activity (or inactivity) of graphics processor…This signal also signals that a new frame should be rendered…controller 60 is able to calculate the percentage of each frame interval (IDLE_COUNT“].
As to claims 6 and 7, Bajic teaches the apparatus of claim 1, comprising logic circuitry to measure an active time of each block of the plurality of workload blocks [0067: “controller receives a signal indicative of the activity (or inactivity) of graphics processor…This signal also signals that a new frame should be rendered”].
As to claim 8, Bajic teaches wherein the information comprises one or more of: a minimum block repeating interval, a maximum block repeating interval, and an average block repeating interval [0068: “Filter 64 is also provided with a desired IDLE_COUNT value (DESIRED_IDLE_COUNT).”].
As to claim 9, Bajic teaches wherein each of the plurality of workload blocks comprises one or more of a batched media workload and a game workload [0052: “Alternate embodiment may include operating system software or application software (such as game software) that is capable of appropriately communicating with the control registers of clocks 48 and 56.”].
As to claim 10, Bajic teaches wherein the modified DVFS sampling window is to reduce a number of frame glitches [0063: “SCLK frequency and Vcc are adjusted in order to change the load profile of graphics engine 50 so that the fraction of the frame the graphics engine to spends idle is reduced, and possibly minimized…”].
As to claim 11, Bajic teaches wherein the modified DVFS sampling window is to reduce power consumption by the processor [0051: “the power consumed by an active graphics accelerator 20 is directly proportional to the clock speed of the device.”] [0068: SCLK and optionally Vcc and Vbb are adjusted, if required, to maintain IDLE_COUNT within a desired range.”].
As to claim 12, Bajic teaches the apparatus of claim 1, comprising DVFS logic to: measure a load on the processor; and adjust an operating frequency of at least a portion of the processor in accordance with the measured load [0067: “controller receives a signal indicative of the activity (or inactivity) of graphics processor…This signal also signals that a new frame should be rendered…controller 60 is able to calculate the percentage of each frame interval (IDLE_COUNT“] [0068: SCLK and optionally Vcc and Vbb are adjusted, if required, to maintain IDLE_COUNT within a desired range.”].
As to claim 13, Bajic teaches wherein the processor comprises one or more of the memory and the logic circuitry [0033: “graphics accelerator 20 includes a graphic processor 40, in communication with local memory 42.”].
As to claim 14, Bajic teaches wherein the analysis is to be performed in response to expiration of a threshold amount of time [0070: “Specifically, for every period of N (1, 
As to claim 15, Bajic teaches wherein the processor comprises a Graphics Processing Unit (GPU) having one or more graphics processing cores [0033: “graphics accelerator 20 includes a graphic processor 40.
As to claim 16, Bajic teaches wherein the processor comprises one or more processor cores [0033: “graphics accelerator 20 includes a graphic processor 40.
As to claim 17, Bajic teaches wherein one or more of: the processor, the logic circuitry, and the memory are on a single integrated circuit die [0033: “graphics accelerator 20 includes a graphic processor 40, in communication with local memory 42.”].
As to claims 18-20, they relates to computer-readable media claims comprising the similar subject matters claimed on claims 1, 2, and 8. Therefore, they are rejected under the same reasons applied to claims 1, 2 and 8.
As to claims 21-25, they relates to system claims comprising the similar subject matters claimed on claims 1, 2, 4, 6, and 8. Therefore, they are rejected under the same reasons applied to claims 1, 2, 4, 6 and 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic et al. (hereinafter Bajic) (US 20070206018 A1), in view of Meyers (US 20110208892 A1).
As to claim 5, Bajic does not teach wherein the idle time is about 1 millisecond.
Meyers teaches that a frame interval between frames is 1 millisecond [0031: “…upcoming frame interval (e.g., 1 millisecond (ms)…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of setting idle time to 1ms as suggested in Meyers into Bajic. One having ordinary skill in the art would have been motivated to make such modification to keep idle time small enough to minimize frame glitch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bajic was cited in the IDS filed on 04/06/2021.